Exhibit 10(w)

 

DPL INC.

PARTICIPATION AGREEMENT AND WAIVER

 

This PARTlClPATlON AGREEMENT AND WAIVER (“Agreement”) is entered into this 24th
day of February 2006 (the “Effective Date”) among DPL Inc., an Ohio corporation
(“DPL”), The Dayton Power and Light Company, an Ohio corporation (“DP&L”), and
Joseph R. Boni III (“Executive”).

 

WHEREAS, DPL has implemented a new executive compensation program (the
“Program”), generally effective as of January 1, 2006;

 

WHEREAS, the Program provides benefits pursuant to the following plans which
have been approved by the Compensation Committee of the Board of Directors of
DPL (the “Committee”) and adopted by the Board of Directors of DPL (the “Board):
the DPL Inc. Severance Pay and Change of Control Plan, the DPL Inc. Supplemental
Executive Defined Contribution Retirement Plan, the DPL Inc. 2006 Equity and
Performance Incentive Plan(“EPIP”), and the DPL Inc. Executive Incentive
Compensation Plan (collectively, the “Plans”);

 

WHEREAS, Executive’s participation in the Plans requires execution of this
Agreement in order to be eligible to receive benefits under such Program; and

 

WHEREAS, Executive previously entered into an Employment Agreement with DPL and
DP&L (collectively, the “Company”), dated August 29, 2005 (the “Prior
Agreement”);

 

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Executive agrees as
follows:

 

1.                                       Effective Date.    This Agreement is
effective on the date hereof and will continue in effect as provided herein.

 

2.                                       Participation in the Plans.    DPL
confirms that Executive (a) has been designated by the Committee and the Board
to participate in each of the Plans pursuant to the terms thereof, contingent on
his execution of this Agreement and, with respect to the EPIP, its approval by
the shareholders of the Company at their annual meeting on April 26, 2006, and
(b) is eligible to receive additional benefits as such are provided to other
similarly situated employees of the Company from time to time.

 

1

--------------------------------------------------------------------------------


 

3.                                       Termination of Prior Agreement.
   Executive, for himself and his dependents, successors, assigns, heirs,
executors and administrators (and his and their legal representatives of every
kind), and the Company hereby agree that, upon execution of this Agreement, the
Prior Agreement shall terminate and have no further force and effect.

 

4.                                       Remaining Rights.    Notwithstanding
the terms of Section 3 of this Agreement, Executive and the Company hereby agree
that nothing in this Agreement negates or diminishes Executive’s right under any
agreement other than the Prior Agreement, including, but not limited to, the
right to (a) receive the benefits or his obligations with respect to his
relocation from Cleveland, Ohio to Dayton, Ohio as described on Schedule A
attached hereto and (b) receive the amounts payable under the DPL Inc. 2003
Long-Term Incentive Plan that are payable as the amounts vest.

 

5.                                       Perquisite Allowance.    By executing
this Agreement, Executive shall be entitled to receive a perquisite allowance in
the amount of $20,000 per year (the “Perquisite Allowance”), for each year that
(a) Executive remains designated by the Committee as eligible to receive the
Perquisite Allowance and (b) DPL continues to make the Perquisite Allowance
available to executive-level employees of the Company. Executive has been
designated by the Committee as eligible to receive the Perquisite Allowance for
2006. The Perquisite Allowance for 2006 shall be paid as soon as practicable
after the Effective Date. The Perquisite Allowance for years after 2006 shall be
paid to Executive as soon as practicable after the Committee designates
Executive as eligible to receive the Perquisite Allowance for that year. The
Perquisite Allowance will not be deemed “compensation,” as that term is defined
under any of the Plans, nor under any other plan, practice, program or policy of
the Company or any of its affiliates, as in effect from time to time.

 

6.                                       Non-Solicitation.    As a condition to
his eligibility to participate in the Program, Executive hereby agrees that
during his employment and for a period of two years following his termination of
employment with the Company, Executive will not (a) solicit for employment with
himself or any firm or entity with which he is associated, any employee of DPL,
its subsidiaries or affiliates, or otherwise disrupt, impair, damage or
interfere with DPL’s, its subsidiaries’ or affiliates’ relationships with their
employees or (b) solicit for Executive’s own behalf or on behalf of any other
person(s), any retail customer of DPL, its subsidiaries or affiliates, that has
purchased products or services from the DPL, its subsidiaries or affiliates, at
any time (i) with respect to solicitation during employment, during the
Executive’s employment or (ii) with respect to solicitation after termination of
employment, in the twelve months preceding the date on which Executive’s
employment with DPL, its subsidiaries or affiliates is terminated or that DPL,
its subsidiaries or affiliates are actively soliciting or have known plans to
solicit, for the purpose of marketing or distributing any product, pricing or
service competitive with any product, pricing or service then offered by DPL,
its subsidiaries or affiliates or which DPL, its subsidiaries or affiliates have
known plans to offer.

 

2

--------------------------------------------------------------------------------


 

7.                                      No Inducement.    Executive agrees and
acknowledges that no representations, promises or inducements have been made by
the Company to induce Executive to enter into this Agreement other than as set
forth herein.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

DPL INC.

 

 

 

 

 

By:

/s/ James V. Mahoney

 

 

Name: James V. Mahoney

 

 

Title: President and CEO

 

 

 

 

 

THE DAYTON POWER AND LIGHT
COMPANY

 

 

 

 

 

By:

/s/ James V. Mahoney

 

 

Name: James V. Mahoney

 

 

Title: President and CEO

 

 

 

 

 

/s/ Joseph R Boni III

 

Joseph R Boni III

 

3

--------------------------------------------------------------------------------


 

Schedule A

 

The Company agrees to provide the following benefits with respect to Executive’s
relocation from the Cleveland, Ohio area to the Dayton, Ohio area (the
“Relocation”):

 

(i)                                     reimbursement for reasonable expenses
incurred in relocating Executive’s family and single family residence from a
single location in the Cleveland, Ohio area to the Dayton, Ohio area;

 

(ii)                                  reimbursement for up to 270 days rental of
temporary housing in the greater Dayton, Ohio area and for travel between the
Dayton, Ohio area and the Cleveland, Ohio area, including reimbursement for
mileage, airfare and airport parking charges, not to exceed $25,000 in the
aggregate;

 

(iii)                               reimbursement for customary real estate
commissions incurred in connection with the sale of Executive’s current
residence in the Cleveland area and for the cost of an appraisal for a residence
in the Dayton area;

 

(iv)                              the Company’s payment of a moving incentive
bonus equal to $20,000;

 

(v)                                 reimbursement for mileage for driving
Executive’s two cars from Cleveland, Ohio to Dayton, Ohio;

 

(vi)                              a payment in the amount of $5,000 for
miscellaneous relocation expenses incurred by the Executive; and

 

(vii)                           to the extent any of the foregoing payments or
reimbursements are subject to income taxes or other taxes similar to income
taxes, the Company shall pay Executive an additional amount sufficient to gross
him up for the amount of such taxes:

 

provided, however, that any amounts paid prior to the date of execution of this
Agreement for expenses described in provisions (ii), (iv) and (vi) above shall
be deducted from the amount remaining payable to Executive for such expenses.

 

In the event that Executive terminates his employment for any reason or his
employment is terminated by the Company for “Cause” as hereinafter defined
within one year of the date of the Relocation, Executive shall fully reimburse
the Company for any payments made by the Company pursuant to the terms set forth
in provisions (i) through (vii) above. For purposes of this Agreement, “Cause”
shall mean (a) proven commission of a felony, (b) proven embezzlement, (c) the
proven illegal use of drugs, or (d) proven breach of fiduciary duty or
responsibility to the Company. Notwithstanding the foregoing, Cause shall not be
deemed to exist unless and until there shall have been delivered to Executive a
copy of a resolution duly adopted by written consent of not less than
three-fourths of the number of directors then in office (after reasonable

 

4

--------------------------------------------------------------------------------


 

notice to him and an opportunity for him, together with his counsel, to be heard
at a meeting of the Board of Directors called and held for that purpose),
finding that in the good faith opinion of the Board of Directors he was guilty
of conduct set forth above in clauses (a), (b), (c) or (d) of the first sentence
of this definition and specifying the particulars thereof in detail.

 

5

--------------------------------------------------------------------------------